DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,825,561; claims 1-22 of US Application No. 17/737,843; claims 1-20 of US Application No. 17/737,870; and claims 1-20 of US Application No. 17/737,887. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are encompassed by the claims of the Patent and the additional US Applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites generating, by the processor, a first rendition of a user interface, the first rendition configured to display a graphical representation of a first user performing an athletic movement during a first time period. The limitation of generating, by the processor, a first rendition of a user interface, the first rendition configured to display a graphical representation of a first user performing an athletic movement during a first time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” and “a user interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” and “a user interface” language, “generating” in the context of this claim encompasses the user manually generating a first rendition. Similarly, the limitations of: receiving, calculating, comparing and displaying are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional elements – a processor and a user interface. The processor and interface is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Claims 2-20 are rejected for reasons similar to claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2002/0183961 A1 to French et al. (hereinafter “French”) in view of US Publication No. 2012/0274554 A1 to Kinoshita et al. (hereinafter “Kinoshita”) in view of US Publication No. 2012/0253484 A1 to Burich et al. (hereinafter “Burich”). 

Concerning claim 1, French discloses a computer-implemented method executed by a processor (Abstract), the method comprising: 
generating, by the processor, a first rendition of a user interface, the first rendition configured to display a graphical representation of a first user performing an athletic movement during a first time period (paragraphs [0141]-[0149], [0310]-[0318] – user performs athletic activity which is displayed via display device); 
generating, by the processor, a second rendition of the user interface, the second rendition configured to display a graphical representation of a second user performing the athletic movement during the first time period (paragraphs [0141]-[0149], [0310]-[0318] – multiple users may participate in athletic activity together and be displayed together performing activity); 
receiving, by the processor, first data associated with the first user from a first sensor and second data associated with the second user from a second sensor (paragraphs [0080], [0310]-[0318] – sensors provide physical activity data of the multiple users); 
calculating, by the processor and based on the first data and the second data, and for a plurality of time frames within the first time period, first energy expenditure values for the first user and second energy expenditure values for the second user (paragraphs [0173] – [0175] – energy expenditure values for the multiple users are calculated within certain time periods); 
comparing, by the processor, the first energy expenditure values and the second energy expenditure values (paragraphs [0184]-[0186], [0331], [0332] – energy expenditure values are compared). 
French lacks specifically disclosing, however, Kinoshita discloses based on the comparing, automatically selecting, by the processor and from a plurality of activity meters, a specific activity meter; and displaying, by the processor, the specific activity meter (paragraphs [0089]-[0095] – activity meters are selected based on the type of activity and the meter is displayed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the display of various activity meters as disclosed by Kinoshita in the system of French in order to provide specific activity related data to the user to improve the user’s knowledge of their activity.
French lacks specifically disclosing, however, Burich discloses displaying, by the processor and on the first rendition of the user interface and the second rendition of the user interface, the specific measurements (paragraphs [0133]-[0138], [0145] –energy expenditure values are calculated for selected individual and displayed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the display of multiple expenditure value calculations as disclosed by Burich in the system of French in order to provide a trainer with a team’s energy expenditure values so that a trainer can improve the overall team training.

Concerning claims 2, 9, and 15, French discloses further comprising: displaying, in real time and on the first rendition and on the second rendition, the first energy expenditure values and the second energy expenditure values (paragraphs [0024], [0080], [0310]-[0318] – data is collected and calculated in real time for the multiple users).

Concerning claims 3, 10, and 16, French lacks specifically disclosing, however Burich discloses wherein the first energy expenditure values and the second energy expenditure values are displayed in real-time (paragraphs [0133]-[0138], [0145] – energy expenditure values are calculated for selected individual and displayed in real time). It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the display of multiple expenditure value calculations as disclosed by Burich in the system of French in order to provide a trainer with a team’s energy expenditure values so that a trainer can improve the overall team training.

Concerning claims 4, 11, and 17, French discloses further comprising: determining, during the first time period, which of the first or the second user has a higher energy expenditure value, and displaying, in real-time, an indication of which of the first user or the second user has the higher energy expenditure value (paragraphs [0320]-[0327] – energy expenditure is determined of each player and scaling is provided).

Concerning claims 5, 12, and 19, French discloses further comprising: displaying, on the first rendition and the second rendition, first real-time image data of the first user performing the athletic movement, and second real-time image data of the second user performing the athletic movement (paragraphs [0141]-[0149], [0310]-[0318] – multiple users may participate in athletic activity together and be displayed together performing activity in real time).

Concerning claims 6, 13, and 20, French lacks specifically disclosing, however, Kinoshita discloses further comprising: modifying the specific activity meter based on data received from the first sensor and the second sensor (paragraphs [0089]-[0095] – activity meters are selected based on the type of activity and the meter is displayed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the display of various activity meters as disclosed by Kinoshita in the system of French in order to provide specific activity related data to the user to improve the user’s knowledge of their activity.

Concerning claim 7, French lacks specifically disclosing, however, Kinoshita discloses wherein the specific activity meter is further based on a user input from the first user or the second user (paragraphs [0089]-[0095] – activity meters are selected based on the type of activity and the meter is displayed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the display of various activity meters as disclosed by Kinoshita in the system of French in order to provide specific activity related data to the user to improve the user’s knowledge of their activity.

Concerning claim 8, see the rejection of claim 1.

Concerning claim 14, see the rejection of claim 1.

Concerning claim 18, French discloses wherein the indication is displayed in real-time (paragraphs [0141]-[0149], [0310]-[0318] – multiple users may participate in athletic activity together and be displayed together performing activity in real time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715